Slip Op. 05-143

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FAG KUGELFISCHER GEORG SCHAFER AG,      :
FAG BEARINGS CORPORATION, SKF USA Inc., :
SKF GmbH, NTN BEARING CORPORATION OF    :
AMERICA, NTN KUGELLAGERFABRIK           :
(DEUTSCHLAND) GmbH, INA WALZLAGER       :
SCHAEFFLER KG and                       :
INA BEARING COMPANY, INC.,              :
                                        :
               Plaintiffs and           :
               Defendant-Intervenors,   :     Consol. Court No.
                                        :         97-00260
          v.                            :
                                        :
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor     :
               and Plaintiff.           :
________________________________________:

                             Judgment

     This matter comes before the Court pursuant to the decision of
the Court of Appeals for the Federal Circuit (“CAFC”) in FAG
Kugelfischer Georg Schafer AG v. United States, 402 F.3d 1356 (Fed.
Cir. 2005) and the CAFC’s mandate dated May 31, 2005, reversing and
remanding the judgment of the Court in FAG Kugelfischer Georg
Schafer AG v. United States, 25 CIT 74, 131 F. Supp. 2d 104 (2001)
and FAG Kugelfischer Georg Schafer AG v. United States, 25 CIT 1038
(2001) (affirming remand results submitted pursuant to FAG
Kugelfischer Georg Schafer AG, 25 CIT 74, 131 F. Supp. 2d 104).1
Based on the CAFC’s decision, the Court remanded this matter to the


     1
          The Torrington Company was acquired by the Timken Company
in 2003, and is now known as Timken U.S. Corporation.           INA
Walzlager Schaeffler KG is now known as INA Walzlager Schaeffler HG
and INA Bearing Company, Inc. is now known as INA USA Corporation.
Consol. Court No. 97-00260                                  Page 2


United States Department of Commerce (“Commerce”). Commerce was
instructed to allow FAG Kugelfischer Georg Schafer AG and FAG
Bearings Corporation (collectively, “FAG Germany”) an opportunity
to demonstrate that its antidumping duty margin was incorrectly
determined because Commerce’s use of actual expenses did not
account for United States credit and inventory carrying costs in
the calculation of total expenses.      See Order (July 7, 2005).
Commerce filed its Final Results of Redetermination Pursuant to
Court Remands (“Remand Results”) on October 5, 2005. Pursuant to
the Court’s remand, Commerce invited FAG Germany to show that its
dumping margin had been incorrectly determined. See Remand Results
at 3.    FAG Germany, however, failed to respond to Commerce’s
invitation. See id. at 3-4.

     Commerce determined FAG Germany’s antidumping duty margins,
some which differed slightly from previously determined margins in
response to earlier remands from the Court. See id. at 4-5. FAG
Germany’s weighted-average percentage margins for the period of May
1, 1994, through April 30, 1995, is 13.42 percent for ball bearings
and parts thereof, 22.59 percent for cylindrical roller bearings
and parts thereof and 12.08 percent for spherical roller bearings
and parts thereof.

     This Court, having received and reviewed Commerce’s Remand
Results, holds that Commerce duly complied with the Court’s remand
order and it is hereby

     ORDERED that Commerce’s Remand Results are reasonable,
supported by substantial evidence, and is otherwise in accordance
with law; and it is further

     ORDERED that the Remand Results filed by Commerce on October
5, 2005, are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                        /s/ Nicholas Tsoucalas
                                          NICHOLAS TSOUCALAS
                                              SENIOR JUDGE

Dated:    November 4, 2005
          New York, New York